Ellison, J.
Plaintiff and defendant were partners in the manufacture and sale of brick. This suit is for an accounting between them. A referee was appointed by the court. He made three reports, two were set aside, and the third, after a correction made by the court, was approved and judgment entered for plaintiff. Defendant sues out his writ of error. There are but two complaints made by the plaintiff in error. One is, that 130,748 brick used by plaintiff were not considered by the referee, and defendant was allowed nothing therefor. The other is that the referee allowed plaintiff a credit of one thousand dollars twice, when it should have been allowed but once.
It appears that plaintiff was a member of a distinct firm from the present one, and that such firm was engaged in building houses under the style of Elson, Wagner & Ager. The latter firm bought brick of the present one, the plaintiff contending that they were bought by estimate and the defendant by mason’s measure. It is these different modes of arriving at the quantity of brick sold that causes the first complaint *248here. An examination of the. evidence tends strongly to show the brick were contracted and sold by “the estimate,” and that the bargain or contract was made in defendant’s presence. There was also evidence tending to show that the sale was by mason’s measure, but our judgment is, the referee and court properly determined the matter.
The next complaint is as to the alleged double credit for the item of one thousand dollars. On the face of the referee’s reports this credit appears only once as for original capital put into the firm by plaintiff. But the defendant contends that the same item went to make up the sum of $5,516.61, for which plaintiff was credited as for money laid out by him for the firm. We fail to find any evidence in support of this contention. It should not be supposed, as amere matter of inference, that the referee would commit so gross an error. Before we can indulge in such a supposition we must have some evidence of the matter. The fact that plaintiff testified he had been paid for the use of his money has no tendency to support the idea that he had been paid the money itself. The credit of $5,516.61 was for money expended by the plaintiff for the firm and we are not able to say, as asked by defendant, that such credit included the one thousand dollars afterwards allowed for capital paid into the firm.
The judgment is affirmed.
All concur.